DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 04/01/2020 and 07/08/2021 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 04/01/2020 as modified by the preliminary amendment filed on 04/01/2020.  Claims 22-41 are now pending in the present application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S120” has been used to designate both on third block and fourth block of FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claim Objections
Claims 22-25, and 27-39 are objected to because of the following informalities:
a)	On line 2 of claim 22, the abbreviation words or phrases, "TPs" and “CoMP” should be presented for what they stand for;
b)	On line 3 of claim 22, the abbreviation word or phrase, "UEs" should be presented for what it stands for;
c)	On line 5 of claim 22, the abbreviation words or phrases, "PDCCH" and “PDSCH” should be presented for what they stand for;
d)	On line 3 of claim 23, the abbreviation word or phrase, "UL SRS" should be presented for what it stands for;
e)	On line 3 of claim 24, the abbreviation word or phrase, "RSRP" should be presented for what it stands for;
f)	On line 3 of claim 25, the abbreviation words or phrases, "M TTIs" and “DSP” should be presented for what they stand for;
g)	On line 3 of claim 27, the abbreviation words or phrases, "RLC SDU" and “PDU” should be presented for what they stand for;
h)	On line 3 of claim 28, the abbreviation words or phrases, "HARQ" and “OLLA” should be presented for what they stand for;
line 3 of claim 29, the abbreviation word or phrase, "MCS" should be presented for what it stands for;
j)	On lines 3, 4 and 5 of claim 30, the abbreviation words or phrases, "CQI", “SRS”, “OLLA” and “DL Tx” should be presented for what they stand for respectively;
k)	On line 2 of claim 31 the abbreviation words or phrases, "TPs" and “CoMP” should be presented for what they stand for;
l)	On line 3 of claim 31, the abbreviation word or phrase, "UEs" should be presented for what it stands for;
m)	On line 5 of claim 31, the abbreviation words or phrases, "PDCCH" and “PDSCH” should be presented for what they stand for;
n)	On line 1 of claim 32, delete “said” before “channel”;
o)	On line 2 of claim 32, the abbreviation word or phrase, "UL SRS" should be presented for what it stands for;
p)	On line 1 of claim 33, delete “said” before “CoMP”;
q)	On line 1 of claim 33, the abbreviation word or phrase, "RSRP" should be presented for what it stands for;
r)	On line 1 of claim 34, delete “the said step of” before “switching”;
s)	On line 3 of claim 34, the abbreviation words or phrases, "M TTIs" and “DSP” should be presented for what they stand for;
t)	On line 1 of claim 35, delete “the said step of” before “switching”;
u)	On line 1 of claim 36, delete “the said step of” before “forwarding”;
line 3 of claim 36, the abbreviation words or phrases, "RLC SDU" and “PDU” should be presented for what they stand for;
w)	On line 1 of claim 37, delete “the said step of” before “forwarding”;
x)	On line 3 of claim 37, the abbreviation words or phrases, "HARQ" and “OLLA” should be presented for what they stand for;
y)	On line 1 of claim 38, delete “said” before “PDSCH”;
z)	On line 1 of claim 38, the abbreviation word or phrase, "MCS" should be presented for what it stands for;
aa)	On line 1 of claim 39, delete “said” before “estimation”;
ab)	On lines 2 and 3 of claim 39, the abbreviation words or phrases, "CQI", “SRS”, “OLLA” and “DL Tx” should be presented for what they stand for respectively;
Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claim 40 is rejected under 35 U.S.C. 101 because 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 40 recites a computer readable storage medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Claim 22 recites the limitations “the TPs” and “the CoMP set” in line 2 of the claim; “the serving TP” and “the UEs” in line 3 of the claim; the “scheduled data” and “the primary TP” in line 4 of the claim.  There are insufficient antecedent basis for these limitation in the claim.
Claims 23-30 are also rejected by the virtue of their dependency on claim 22.
B.	Claim 23 recites the limitation "the UE" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

C.	Claim 25 recites the limitation “the UE” and “the new serving TP” in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 further recites, “deciding the UE switched to the new serving TP every M TTIs based of DPS switching metric computation”; however, it is unclear what M is and how to measure based on every M or every M TTIs.
Claim 26 is also rejected by the virtue of its/their dependency on claim 25.
D.	Claim 27 recites the limitation "the RLC SDU data" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
E.	Claim 28 recites the limitation "the UE’s pending HRQ status" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
F.	Claim 29 recites the limitation "the PDSCH MCS" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is also rejected by the virtue of its/their dependency on claim 29.
G.	Claim 30 recites the limitation "the estimation" and “the CQI” in 3 of the claim; and “the neighbor TP” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

H.	Claim 31 recites the limitations “the TPs” and “the CoMP set” in line 2 of the claim; “the serving TP” and “the UEs” in line 3 of the claim; the “scheduled data” and “the primary TP” in line 4 of the claim.  There are insufficient antecedent basis for these limitation in the claim.
Claims 32-41 are also rejected by the virtue of their dependency on claim 31.
I.	Claim 32 recites the limitation "the UE" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
J.	Claim 34 recites the limitation “the UE” and "the new serving TP" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 34 further recites, “deciding the UE switched to the new serving TP every M TTIs based of DPS switching metric computation”; however, it is unclear what M is and how to measure based on every M or every M TTIs.
Claim 35 is also rejected by the virtue of its/their dependency on claim 34.
K.	Claim 36 recites the limitation "the RLC SDU data" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
L.	Claim 37 recites the limitation "the UE’s pending HRQ status" in 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

M.	Claim 38 recites the limitation "the said PDSCH MCS" in 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 is also rejected by the virtue of its/their dependency on claim 38.

N.	Claim 39 recites the limitation “the said estimation” in line 1 of the claim; “the CQI” in 2 of the claim; and “the neighbor TP” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 22, recites, “switch the serving TP for the UEs…separately transmit PDCCH to the UEs by the primary TP and transmitting PDSCH to the UEs by the serving TP”; however, it is not clear whether there is only a single serving TP and a single primary TP for the multiple UEs (if there are), and whether there is only a single PDCCH and a single PDSCH transmitting to the multiple UEs (if there are).
Claims 23-30 are also rejected by the virtue of their dependency on claim 22.

Claims 31, recites, “switching the serving TP for the UEs…separately transmitting PDCCH to the UEs by the primary TP and transmitting PDSCH to the UEs by the serving TP”; however, it is not clear whether there is only a single serving TP and a single primary TP for the multiple UEs (if there are), and whether there is only a single PDCCH and a single PDSCH transmitting to the multiple UEs (if there are).
Claims 32-41 are also rejected by the virtue of their dependency on claim 31.
For sake of applying prior art, Examiner interprets claimed “UEs” to --UE--.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 recites, “[a] computer readable storage medium, storing the computer code, when the computer code is executed, the method of claim 31 is executed.” However, the subject matter was not described in the specification.
Claim 41 recites, “[a] computer product, comprising: one or more processors; storage of storing one or more computer programs; when the one or more computer programs are executed by the one or more processors, the one or more processors implement the method of claim 31.” However, the subject matter was not described in the specification.
Applicant is welcomed to point out to the part(s) of the specification where the limitations are supported.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24, 31 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ng et al. (US 20140192734 A1) (hereinafter Ng).

Regarding claim 22, Ng discloses an apparatus (FIG. 10 for primary CoMP eNB) for realizing dynamic point selection, configured to:
receive estimated channel quality reported by all the TPs in the CoMP set (FIG. 10, par. 0074, “At step 1010, in an embodiment, the UE can measure the CoMP resource measurement (CRM) and report the CRM measurement to the primary CoMP eNB.”; with consideration of par. 0073, “The primary CoMP eNB implements CRM configurations to determine the set of eNBs (or TPs) that are suitable to participate in inter-eNB CoMP JT. Using CRM, the primary CoMP eNB determines the set of eNBs (or TPs) that are suitable to participate in inter-eNB CoMP JT based on UE measurement reports of the signals transmitted from the eNB(s)”);
(FIG. 10, par. 0077, “inter-eNB CoMP resource negotiation between eNBs can take place. Inter-eNB CoMP resource negotiations can include allowing the eNB (such as the secondary CoMP eNBs) selected or chosen by the primary CoMP eNB to determine the allocation of the CoMP resources for each of the selected or chosen eNBs.”);
forward the scheduled data from the primary TP to the serving TP (FIG. 10, par. 0078, “At step 1030, data to be scheduled and transmitted from the secondary CoMP eNBs can be forwarded from the primary CoMP eNB to the one or more secondary CoMP eNBs.”);
separately transmit PDCCH to the UEs by the primary TP and transmitting PDSCH to the UEs by the serving TP (FIG. 10, step 1040, for Primary CoMP eNB transmits PDCCH/EPDCCH to the UE and  Secondary CoMP eNB transmits PDSCH to UE separately as disclosed, par. 0086, “each of the N TPs can independently construct Dynamic Control Information (DCI) containing the scheduling information for the PDSCH carrying its transport block. Up to N DCIs can be carried by the corresponding number of PDCCHs/EPDCCHs.”).
Regarding claim 23, as applied to claim 22 above, Ng discloses wherein the receiving the estimated channel quality reported by all the TPs in the CoMP set comprises: estimating the channel quality based on UL SRS transmissions from the UE (par. 0075, “an alternative method to the CRM method can be for UL signals such as the sounding reference signals (SRS) or other available location information such as the GPS information or the measurement from positioning reference signals”).
Regarding claim 24, as applied to claim 22 above, Ng discloses wherein the receiving the estimated channel quality reported by all the TPs in the CoMP set comprises: forming the CoMP set as a set of candidate neighbor TPs and primary TP by using RSRP measurement reports (par. 0099, “The priority order of the eNBs can be determined based on the reference signal received power (RSRP)/channel state information (CSI)-RSRP measured by the UE of the eNBs… the RSRP/CSI-RSRP reports can be sent to the primary CoMP eNB or the one or more secondary CoMP eNBs.”).
Regarding claim 31, Ng discloses a method for realizing dynamic point selection, comprising:
receiving estimated channel quality reported by all the TPs in the CoMP set (FIG. 10, par. 0074, “At step 1010, in an embodiment, the UE can measure the CoMP resource measurement (CRM) and report the CRM measurement to the primary CoMP eNB.”; with consideration of par. 0073, “The primary CoMP eNB implements CRM configurations to determine the set of eNBs (or TPs) that are suitable to participate in inter-eNB CoMP JT. Using CRM, the primary CoMP eNB determines the set of eNBs (or TPs) that are suitable to ;
switching the serving TP for the UEs based on the estimated channel quality and/or cell load (FIG. 10, par. 0077, “inter-eNB CoMP resource negotiation between eNBs can take place. Inter-eNB CoMP resource negotiations can include allowing the eNB (such as the secondary CoMP eNBs) selected or chosen by the primary CoMP eNB to determine the allocation of the CoMP resources for each of the selected or chosen eNBs.”);
forwarding the scheduled data from the primary TP to the serving TP (FIG. 10, par. 0078, “At step 1030, data to be scheduled and transmitted from the secondary CoMP eNBs can be forwarded from the primary CoMP eNB to the one or more secondary CoMP eNBs.”);
separately transmitting PDCCH to the UEs by the primary TP and transmitting PDSCH to the UEs by the serving TP (FIG. 10, step 1040, for Primary CoMP eNB transmits PDCCH/EPDCCH to the UE and  Secondary CoMP eNB transmits PDSCH to UE separately as disclosed, par. 0086, “each of the N TPs can independently construct Dynamic Control Information (DCI) containing the scheduling information for the PDSCH carrying its transport block. Up to N DCIs can be carried by the corresponding number of PDCCHs/EPDCCHs.”).
Regarding claim 32, as applied to claim 31 above, the claim is rejected for the same reason(s) as set forth claim 23 above.
claim 33, as applied to claim 31 above, the claim is rejected for the same reason(s) as set forth claim 24 above.
Regarding claim 40, as applied to claim 31 above, Ng discloses a computer readable storage medium, storing the computer code, when the computer code is executed, the method of claim 31 is executed (see par. 0144).
Regarding claim 41, as applied to claim 31 above, Ng discloses a computer product, comprising: one or more processors; storage of storing one or more computer programs; when the one or more computer programs are executed by the one or more processors, the one or more processors implement the method of claim 31 (see par. 0144).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of SONG et al. (US 20120039260 A1) (hereinafter Song).
Regarding claim 27, as applied to claim 22 above, Ng discloses the claimed invention except wherein the forwarding the scheduled data from the primary TP to the serving TP comprises: forwarding the RLC SDU data from the primary TP to the serving TP, and the RLC PDU data is constructed by the serving TP.
In the same field of endeavor, Song discloses wherein the forwarding the scheduled data from the primary TP to the serving TP comprises: forwarding the RLC SDU data from the primary TP to the serving TP, and the RLC PDU data is constructed by the serving TP (par. 0078, “During the handover, the data information forwarded by the source eNodeB to the target eNodeB may include any one or more kinds of the following information: new data that is allocated with no SN and buffered at the PDCP layer, and PDCP SDU data for which a correctly received  RLC SDU data at the RLC layer (indicating that a corresponding RLC PDU is generated without relevant operations being performed at the RLC layer), and RLC PDU data for which a correctly received acknowledge is not received from the UE, which includes a data packet without feedback or a data packet with an NACK as a feedback; data that is allocated with no SN and buffered at the MAC layer, unprocessed MAC SDU data at the MAC layer (indicating that a corresponding MAC PDU is generated without relevant operations being performed at the MAC layer); a data packet being received in the HARQ process, for example, correctly decoded MAC PDU and an incorrectly decoded data packet at the physical layer; and MAC PDU data being transmitted in the HARQ process”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate forwarding data information such as RLC PDU data from the source eNodeB to the target eNodeB as taught by Song to data forwarding between primary CoMP eNB and Secondary CoMP eNB as disclosed by Ng for purpose of forwarding unprocessed RLC SDU data at the RLC layer from primary CoMP eNB to Secondary CoMP eNB.
Regarding claim 36, as applied to claim 31 above, the claim is rejected for the same reason(s) as set forth claim 27 above.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Sano et al. (US 20160241282 A1) (hereinafter Sano).

Regarding claim 29, as applied to claim 22 above, Ng discloses the claimed invention except wherein the forwarding the scheduled data from the primary TP to the serving TP comprises: forwarding the UE's pending HARQ status and OLLA to the serving TP.
In the same field of endeavor, Sano discloses wherein the separately transmitting PDCCH to the UEs by the primary TP and transmitting PDSCH to the UEs by the serving TP comprises: determining the PDSCH MCS by each channel measurement estimated for the serving TP (par. 0125, “the user apparatus 100 converts actual MCS/Rank in a data signal part (PDSCH) of the interference signal into reception quality information (CSI (CQI, RI), SNR and the like, and compares the measured reception quality information with the reception quality information obtained by conversion so as to determine SIC execution availability for each interference signal.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate MCS/Rank in a data signal part (PDSCH) as taught by Sano to the received PDSCH as disclosed by  Ng purpose of including Modulation and Coding scheme to PDSCH of the interference signal for comparing the measured reception quality information with the reception quality information.
claim 38, as applied to claim 31 above, the claim is rejected for the same reason(s) as set forth claim 29 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642